 

 

EE SDNY

|, DocuMENT
UNITED STATES DISTRICT COURT dl gLECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK

  

De ene . || DOC #:
|| DATE FILED:

 

UNITED STATES OF AMERICA

-against-
ORDER

 
  

Ae aly (GHW)

Cnon4 bam 4 “Docket #

Brought before this Court is an application for the appointment of counsel pursuant
to the Criminal Justice Act. Upon the request of the undersigned attorney and the consent
of the defendant, and

According to Section VII(D) of the Southern District of New York’s Revised Plan for
Furnishing Representation pursuant to the Criminal Justice Act (CJA Plan), the Court
having found that there is good cause which renders it in the interests of justice to appoint
an attorney not employed by the Federal Defenders of New York, Inc. or a member of the
Criminal Justice Act Panel to represent the defendant,

IT IS HEREBY ORDERED that \2onan Sc

appointed to represent the defendant. This appointment shall constitute a temporary
appointment to the CJA Panel for the purposes of this case only. The attorney is hereby
directed to contact the CJA Clerk, (212) 805-0640, regarding ( g practices.

AG —
“oe S rye” Defendant's Sighature
btina 5 hro tp ot

D ser ame
Bro AA ory /

a Ny Jon 64
CAL 463 \4-0

Telephone

 

SO ORDERED:

Ja —_ NMovewrcer AS AAA

 
    

ifeen-WicMahon DATED
Chief Judge

Pre pre) DATED
Ly Lf, A_ A yewbe- 21 do/9

f

 

 
